ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
The Boeing Company                         )         ASBCA No. 59578
                                           )
Under Contract No. N68335-05-D-0009 et al. )

APPEARANCES FOR THE APPELLANT:                       Andrew E. Shipley, Esq.
                                                     Seth H. Locke, Esq.
                                                      Perkins Coie LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Arthur M. Taylor, Esq.
                                                      Deputy Chief Trial Attorney
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 4 June 2015                                    -    ~
                                                                                   ~ .//
                                                                                                  /
                                                     /   /
                                                             --   /   --7
                                                                      ./        --,__
                                                                                             /'

                                                  ,//'//~/.                 / /_,r;y:      -~~------

                                              //~Ri~~PLBi{/jlfr
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59578, Appeal of The Boeing
Company, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals